DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on March 23, 2018, and Drawings filed on March 23, 2018.
2.	Claims 1–20 are pending in this case. Claim 1, 14 and 18 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (claims 18 to 20) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations (claims 1-17) in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8, 14, 17, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shyamal et al., Pub. No.: 20190080251A1. 
With regard to claim 1:
(paragraph 11: “In some embodiments, the physical hardware platform of the physical machines 145 may include various "physical hardware components" such as, without limitation, one or more physical Central Processing Units (CPUs), physical memory, physical storage (e.g., hard drive), physical Network Interface Card (NIC), and/or additional electronic circuit components (all of which are not shown in FIG. 1). The VM manager may configure the virtual hardware platform of the VM 141 with one or more "virtual hardware components" such as, without limitation, one or more virtual CPUs, virtual memory, virtual storage, virtual NIC, and/or additional virtual components. With help from the VM manager, the virtual hardware components may emulate the behaviors and the computing capabilities of the corresponding physical hardware components, thereby allowing the VM 141 to function as if it were a physical machine 145. ”), cause the one or more computing devices to perform operations comprising: receiving passive data that encodes sequences of a plurality of states of an environment (paragraph 18: “In some embodiments, the action recommendation manager 160 may be configured with, among other components, a telemetry-data-collector 161, a recommendation-module 163, and a machine-learning module 165. The telemetry-data-collector 161 may be configured to collect past usage patterns of all the users 111 and 113 utilizing the client applications 130, and store the collected usage patterns as telemetry data 135 in a database 147 in the cloud 140. The recommendation-module 163 may study/analyze the telemetry data in the database 147 by using a classifier (e.g., a Naive Bayes Classifier). Depending on a specific starting page 136 of a particular client application 130 currently being displayed to a user 111, the recommendation-module 163 may generate a set of recommended actions 137 as the predicted most feasible set of user actions the specific user 111 may subsequently select from and perform. Further, based on the feedback received from the client application 130 with respect to the actual user action 121 performed by the specific user 111 (regardless of whether the user 111 selected from the recommended actions 137 or not), the machine-learning module 165 may perform reinforcement learning to reward or penalize the predicted result as per user's feedback.”) resulting from user actions that include a plurality of user selections of at least a portion of content (paragraph 16: “In some embodiments, the "telemetry data" may refer to past or historical usage patterns of users 111 and 113 utilizing the client applications 130. Specifically, telemetry data may include a set of user actions 121 perform by a user 111 on a particular client application 130, and include a sequence of pages (each page may be a starting page of a subsequent page in the sequence, and/or a resulting page of a previous page in the sequence) generated by the particular client application 130 in response to the set of user actions 121 by the user 111. Such telemetry data may be used for predicting subsequent/future user actions 121 (from any particular starting page of the client application 130 ) that may be selected by the user 111. The telemetry data may also include historical user actions 121 and 123 performed by multiple users 111 and 113 on multiple client applications 130, as well as the starting and resulting pages associated with these user actions 121 and 123.”); receiving (paragrpah 50: “At block 410, an action recommendation manager operating in the cloud environment may collect a set of telemetry data from a client application operating in the cloud environment. The set of telemetry data contains a plurality of pages generated based on a plurality of user actions performed on the client application..”), a recommendation associated with the content, a state transition from the current state to a new state of the environment (paragrpah 17: “In some embodiments, an action recommendation manager 160 may be configured to collect telemetry data 135 generated from users 111 and 113 accessing the client applications 130, analysis the telemetry data 135, and predict/generate recommended actions 137 to the client applications 130. The client applications 130 may present the recommended actions 137 to the users 111 and 113 by displaying e.g., a "recommendation pop-up window" in the client application 130, in order to help the users 111 and 113 in selecting their likely follow-up user actions 121 and 123. The users 111 and 113 may select one of the recommended actions 137 to issue the next user action 121, without having to go through the normal path of locating and invoking the user action 121 from multiple user-action options.”), and a reward signal (paragraph 37: “In some embodiments, the machine-learning module may use a reinforcement learning approach to determine whether to reward or penalize the recommended actions 241 provided by the recommendation-module. In other words, if the performed user action 209 indicates that the user selected one of the recommended actions 241, the machine-learning module may reward the above algorithm and the machine-learning matrix 235 from which the recommended actions 241 are generated. If the performed user action 209 shows that the user didn't choose from the recommended actions 241 and performed a different user action instead, the machine-learning module may penalize the algorithm and adjust the machine-learning matrix 235, in order to subsequently generate better recommended actions 241.”), wherein the state transition results from another user action of a user provided the recommendation associated with the content (paragraph 43 and 44: “At block 310, an action recommendation manager operating in the cloud environment may be configured to collect a set of telemetry data from a client application operating in the cloud environment. The set of telemetry data may contain a plurality of pages generated based on a plurality of user actions performed on the client application. In some embodiments, for a subset of pages selected from the plurality of pages and a subset of user actions selected from the plurality of user actions, the client application's performing of each of the subset of user actions from the first page of the client application may generate a corresponding one of the subset of pages. In other words, the first page may be referred to as a starting page, and each of the subset of pages may be referred to as a resulting page generated after the client application performed a specific user action from the first page. At block 320, the action recommendation manager may generate a plurality of prior probabilities corresponding to the plurality of pages and the plurality of user actions. Specifically, the action recommendation manager may generate prior probabilities for the first page and its resulting pages (e.g., the subset of pages) based on the telemetry data, and generate prior probabilities for the subset of user actions selected from the plurality of user actions based on the prior probabilities of the first page and its associated resulting pages. ”), the reward signal indicates a benefit of providing associated with the other user action (paragraph 37: “In some embodiments, the machine-learning module may use a reinforcement learning approach to determine whether to reward or penalize the recommended actions 241 provided by the recommendation-module. In other words, if the performed user action 209 indicates that the user selected one of the recommended actions 241, the machine-learning module may reward the above algorithm and the machine-learning matrix 235 from which the recommended actions 241 are generated. If the performed user action 209 shows that the user didn't choose from the recommended actions 241 and performed a different user action instead, the machine-learning module may penalize the algorithm and adjust the machine-learning matrix 235, in order to subsequently generate better recommended actions 241.”), and a recommendation policy is employed to determine the recommendation associated with the content based on the current state of the environment (paragrpah 17: “In some embodiments, an action recommendation manager 160 may be configured to collect telemetry data 135 generated from users 111 and 113 accessing the client applications 130, analysis the telemetry data 135, and predict/generate recommended actions 137 to the client applications 130. The client applications 130 may present the recommended actions 137 to the users 111 and 113 by displaying e.g., a "recommendation pop-up window" in the client application 130, in order to help the users 111 and 113 in selecting their likely follow-up user actions 121 and 123. The users 111 and 113 may select one of the recommended actions 137 to issue the next user action 121, without having to go through the normal path of locating and invoking the user action 121 from multiple user-action options.”); and training a recommendation system by iteratively updating a transition model based on the sequences of the plurality of states of the environment and the currently available active data (paragraph 48: “At block 360, the action recommendation manager may generate a machine-learning matrix based on the performed user action and the plurality of recommended actions. Specifically, the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations.”), iteratively updating the recommendation policy based on the iteratively updated transition model, and iteratively updating the currently available active data to include additional state transitions (paragraph 48: “At block 360, the action recommendation manager may generate a machine-learning matrix based on the performed user action and the plurality of recommended actions. Specifically, the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations.”), additional recommendations associated with the content (paragraph 48: “At block 360, the action recommendation manager may generate a machine-learning matrix based on the performed user action and the plurality of recommended actions. Specifically, the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations.”), and additional reward signals (paragraph 55: “At block 460, when the performed user action is one of the plurality of recommended actions, the action recommendation manager may increase (reward) a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix. In some embodiments, if the machine-learning matrix converges, the action recommendation manager may stop adjusting the machine-learning matrix.”). 



With regard to claim 4:
Shyamal discloses t-he one or more computer storage media of claim 1, wherein receiving passive data (paragraph 16: “In some embodiments, the "telemetry data" may refer to past or historical usage patterns of users 111 and 113 utilizing the client applications 130. Specifically, telemetry data may include a set of user actions 121 perform by a user 111 on a particular client application 130, and include a sequence of pages (each page may be a starting page of a subsequent page in the sequence, and/or a resulting page of a previous page in the sequence) generated by the particular client application 130 in response to the set of user actions 121 by the user 111. Such telemetry data may be used for predicting subsequent/future user actions 121 (from any particular starting page of the client application 130 ) that may be selected by the user 111. The telemetry data may also include historical user actions 121 and 123 performed by multiple users 111 and 113 on multiple client applications 130, as well as the starting and resulting pages associated with these user actions 121 and 123.”) includes filtering user browsing data (paragraph 14: “In some embodiments, a single page of a client application 130 may include one or more user-action options, each of which can be activated by users 111 and 113. For example, when a user 111 accessing a specific word-processor client application 130 (e.g., MICROSOFT.RTM. WORDS), the word-processor may display to the user 111 a first page which may be a document-editing page. The document-editing page may provide user-action options such as "Save", "Edit", "Insert", etc. The user 111 may select and issue a specific user action 111 (e.g., Save) based on these user-action options. Alternatively, a client application 130 may be a web browser including user-action options such as a text-input field for inputting web addresses and multiple menu items. A user 113 may input a user action 123 which is a keyboard input of a web address into the web browser, or input a user action 123 which is a mouse clicking on a menu item or a button in the web browser.”). 

With regard to claims 5 and 17:
Shyamal discloses The one or more computer storage media of claim 1, wherein the user actions further include users selecting sequences of the content without being provided recommendations and each of the plurality of states corresponds to a sequence of one or more user selected content (paragraph 13 and 14: “In some embodiments, the client applications 130 may present to the users 111 and 113 with page-by-page of display and information. Each "page" may refer to a specific arrangement of information and graphic elements displayed on a specific client application 130. Further, the users 111 and 113 may interact with the client applications 130 via various user actions 121 and 123. A "user action" may refer to a user-interface operation available on a particular page of a specific client application 130, and may be activated by the users 111 and 113. Examples of user actions 121 and 123 may include, without limitations, keyboard inputs, mouse inputs (e.g., single mouse click, double click), and touch-screen inputs. In some embodiments, a single page of a client application 130 may include one or more user-action options, each of which can be activated by users 111 and 113. For example, when a user 111 accessing a specific word-processor client application 130 (e.g., MICROSOFT.RTM. WORDS), the word-processor may display to the user 111 a first page which may be a document-editing page. The document-editing page may provide user-action options such as "Save", "Edit", "Insert", etc. The user 111 may select and issue a specific user action 111 (e.g., Save) based on these user-action options. Alternatively, a client application 130 may be a web browser including user-action options such as a text-input field for inputting web addresses and multiple menu items. A user 113 may input a user action 123 which is a keyboard input of a web address into the web browser, or input a user action 123 which is a mouse clicking on a menu item or a button in the web browser.”). 

With regard to claim 8:
(paragraph 31: “For example, assuming a user may have the options to perform a first user action U from a starting page A to a resulting page B, and a second user action V from the starting page A to a resulting page C. The recommendation-module may first calculate the posterior probability of the user action U by first retrieving from Table 5 above the prior probabilities of the starting page A and the resulting page B (i.e., P(X) and P(c)). Afterward, the recommendation-module may calculate a prior probability (i.e., P(X|c)) for the user action U by determining the probability of the resulting page B being generated from the starting page A using the Table 4 and Table 5 above. Based on these three prior probabilities, the recommendation-module may calculate the posterior probability of the user action U based on the above Bayes theorem formula. Likewise, the recommendation-module may use the Bayes theorem formula above to calculate the posterior probability of the user action V, based on the prior probabilities of the pages A and C, as well as the prior probability of the user action V.”). 

With regard to claim 18:
 Shyamal discloses a computer system comprising: means for training a learning agent of a recommendation system (paragraph 48: “At block 360, the action recommendation manager may generate a machine-learning matrix based on the performed user action and the plurality of recommended actions. Specifically, the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations.”),  using transition probabilities derived from passive data   (paragraph 43 and 44: “At block 310, an action recommendation manager operating in the cloud environment may be configured to collect a set of telemetry data from a client application operating in the cloud environment. The set of telemetry data may contain a plurality of pages generated based on a plurality of user actions performed on the client application. In some embodiments, for a subset of pages selected from the plurality of pages and a subset of user actions selected from the plurality of user actions, the client application's performing of each of the subset of user actions from the first page of the client application may generate a corresponding one of the subset of pages. In other words, the first page may be referred to as a starting page, and each of the subset of pages may be referred to as a resulting page generated after the client application performed a specific user action from the first page. At block 320, the action recommendation manager may generate a plurality of prior probabilities corresponding to the plurality of pages and the plurality of user actions. Specifically, the action recommendation manager may generate prior probabilities for the first page and its resulting pages (e.g., the subset of pages) based on the telemetry data, and generate prior probabilities for the subset of user actions selected from the plurality of user actions based on the prior probabilities of the first page and its associated resulting pages. ”), and at least one parameter derived from active data (paragrpah 17: “In some embodiments, an action recommendation manager 160 may be configured to collect telemetry data 135 generated from users 111 and 113 accessing the client applications 130, analysis the telemetry data 135, and predict/generate recommended actions 137 to the client applications 130. The client applications 130 may present the recommended actions 137 to the users 111 and 113 by displaying e.g., a "recommendation pop-up window" in the client application 130, in order to help the users 111 and 113 in selecting their likely follow-up user actions 121 and 123. The users 111 and 113 may select one of the recommended actions 137 to issue the next user action 121, without having to go through the normal path of locating and invoking the user action 121 from multiple user-action options.”), the passive data comprising sequences of user actions without recommended actions from the recommendation system (paragraph 13 and 14: “In some embodiments, the client applications 130 may present to the users 111 and 113 with page-by-page of display and information. Each "page" may refer to a specific arrangement of information and graphic elements displayed on a specific client application 130. Further, the users 111 and 113 may interact with the client applications 130 via various user actions 121 and 123. A "user action" may refer to a user-interface operation available on a particular page of a specific client application 130, and may be activated by the users 111 and 113. Examples of user actions 121 and 123 may include, without limitations, keyboard inputs, mouse inputs (e.g., single mouse click, double click), and touch-screen inputs. In some embodiments, a single page of a client application 130 may include one or more user-action options, each of which can be activated by users 111 and 113. For example, when a user 111 accessing a specific word-processor client application 130 (e.g., MICROSOFT.RTM. WORDS), the word-processor may display to the user 111 a first page which may be a document-editing page. The document-editing page may provide user-action options such as "Save", "Edit", "Insert", etc. The user 111 may select and issue a specific user action 111 (e.g., Save) based on these user-action options. Alternatively, a client application 130 may be a web browser including user-action options such as a text-input field for inputting web addresses and multiple menu items. A user 113 may input a user action 123 which is a keyboard input of a web address into the web browser, or input a user action 123 which is a mouse clicking on a menu item or a button in the web browser.”), the active data comprising recommended actions previously provided by the recommendation system and associated state information (paragraph 48: “At block 360, the action recommendation manager may generate a machine-learning matrix based on the performed user action and the plurality of recommended actions. Specifically, the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations.”), wherein the user actions include a plurality of user selections of at least a portion of content (paragraph 17: “In some embodiments, an action recommendation manager 160 may be configured to collect telemetry data 135 generated from users 111 and 113 accessing the client applications 130, analysis the telemetry data 135, and predict/generate recommended actions 137 to the client applications 130. The client applications 130 may present the recommended actions 137 to the users 111 and 113 by displaying e.g., a "recommendation pop-up window" in the client application 130, in order to help the users 111 and 113 in selecting their likely follow-up user actions 121 and 123. The users 111 and 113 may select one of the recommended actions 137 to issue the next user action 121, without having to go through the normal path of locating and invoking the user action 121 from multiple user-action options.”); and means for employing the learning agent to provide sequences of recommendations associated with the content to a plurality of users  (paragrpah 46 to 48: “At block 340, the action recommendation manager may select a plurality of recommended actions from the subset of user actions for having the highest corresponding posterior probabilities among the plurality of posterior probabilities. In some embodiments, the plurality of recommended actions may have the top-n highest corresponding posterior probabilities among the subset of user actions. Specifically, the action recommendation manager may sort from the highest(largest) to the lowest(smallest) the subset of user actions based on their corresponding posterior probabilities, and select the first n (e.g., 5) number of user actions from the sorted subset of user actions as the plurality of recommended actions for having the top-n highest corresponding posterior probabilities. At block 350, the action recommendation manager may transmit the plurality of recommended actions to the client application, and receive a performed user action from the client application in response to the transmitting of the plurality of recommended actions. At block 360, the action recommendation manager may generate a machine-learning matrix based on the performed user action and the plurality of recommended actions. Specifically, the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations.”). 


Claim 14 is rejected for the same reason as claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shyamal, in view of Saoumi, Pub. No.: 2010/0192063A1. 
With regard to claim 2 and 15:
Shyamal does not disclose the one or more computer storage media of claim 1, wherein the content includes tutorial content for a software application and the recommendation associated with the content includes a recommendation for viewing the tutorial content for the software application.
However Saoumi discloses the aspect wherein the content includes tutorial content for a software application and the recommendation associated with the content (paragraph 6: “These and other needs are addressed by various embodiments and configurations of the present invention. It is thus one aspect of the present invention to provide an LMS embedded in an operating system of a computing device. Alternatively, or in addition, it is one aspect of the present invention to provide an LMS that is capable of monitoring multiple applications on multiple computing devices (e.g., multiple resources such as contact center agents in a contact center). The LMS may be capable of monitoring multiple users across multiple communication mediums (e.g., voice, email, text, SMS messaging, Instant Messaging (IM), and the like) and multiple applications to determine if the users are employing the applications with the greatest amount of efficiency. If the user's are not efficiently utilizing all of the applications, then the LMS may be adapted to reference a list of course suggestions, tutorials, and other tips to provide the user with a suggested detailed and personalized training program that includes relevant courses, tutorials, and tips.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Saoumi to Shyamal so the user who is not familiar with the application and its interface can to provided with tutorial to familiarize with the application and its interface and the determination is based on user’s active usage and other user’s experience to more accurately determine user’s skill level. 


Claim 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shyamal, in view of Tesauro et al., Pub. No.: 2007/0203871A1. 
With regard to claim 3 and 16:
Shyamal discloses wherein iteratively updating the recommendation policy includes performing a iteration on the recommendation policy based on the reward signal and the transition model (paragraph 55: “At block 460, when the performed user action is one of the plurality of recommended actions, the action recommendation manager may increase (reward) a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix. In some embodiments, if the machine-learning matrix converges, the action recommendation manager may stop adjusting the machine-learning matrix.”) and the transition model (paragraph 48: “At block 360, the action recommendation manager may generate a machine-learning matrix based on the performed user action and the plurality of recommended actions. Specifically, the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations.”).
Shyamal does not disclose the aspect wherein iteratively updating the recommendation policy includes performing a value iteration. 
However Tessauro discloses the aspect wherein iteratively updating the recommendation policy includes performing a value iteration (paragraph 26: “In another embodiment, the reward-based learning method comprises learning a state-transition model and an expected reward model, and thereupon using these models to solve for an optimal policy (e.g., by standard Dynamic Programming techniques such as Value Iteration or Policy Iteration).”)  It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Tessauro to Shyamal so use value iteration on recommendation policy to more accurately determine the state transition to better help the user. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Shyamal, in view of IP et al., Pub. No.: 2018/0189391A1. 
With regard to claim 6:
Shyamal does not disclose The one or more computer storage media of claim 1, wherein the operations further comprise: providing the recommendation policy to a search engine; and employing the search engine to recommend sequences of the content to a plurality of users.
However IP discloses the aspect wherein providing the recommendation policy to a search engine; and employing the search engine to recommend sequences of the content to a plurality of users. (paragraph 32: “In other implementations, the music recommendation system may recommend music playlists created on the content sharing platform if such music playlists have a correlation with current events as reflected in popular ("trending") external search queries submitted by various users via external search engine platforms. For example, the content sharing platform may create music playlists for various users and store them for future use. When selecting recommendations, the music recommendation system may identify popular (trending) external search queries, and may determine which of the created music playlists match any of the trending external search queries to find music playlists that are relevant to current events (as reflected by the trending external search queries). The music recommendation system may further recommend at least some of the found music playlists to a user.”)  It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply IP to Shyamal so the recommendation makes the determination using a search engine to get more data to be able to make more accurate determinations on where and when to make recommendation to the user.  

Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shyamal, in view of Vidan Patent No.: 10466978B1.
With regard to claim 7:
	Shyamal does not disclose the aspect wherein the recommendation system comprises a Markov decision process-based recommendation system. 
However Vidan discloses the aspect wherein The one or more computer storage media of claim 1, wherein the recommendation system comprises a Markov decision process-based recommendation system (column 10 line 40 to 62: “Referring to FIG. 5a, a Markov model may have states that correspond to recommended actions, and as the model is executed by system 100, as the model transitions to each state 502, intelligent assistant 102 may recommend the action associated with the transitioned-to Markov state 502. For example, each Markov state 502 may be associated with three to ten of the block templates 112, or a menu 230, 252 or a dataflow edge to be added 264. The division need not be a partition--that is, some block templates 112 may be associated with more than one Markov state 502. Some block templates 112 (rarely-used ones) may be assigned to no state at all (or to the phantom states 510 shown at the bottom of FIG. 5a), so that these block templates 112 can only be instantiated into an analytical workflow by being selected from the exhaustive library 110--they will never be recommended. In some cases, two or more transition 504 probabilities in the Markov model may have probabilities high enough (either close to each other, or each above a threshold) that intelligent assistant 102 may assume that the next transition may be to the two or more high probability Markov states 502, and intelligent assistant 102 may then recommend all of the block templates 112 associated with those two or more Markov states 502.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Vidan to Shyamal so the recommendation can make more accurate determinations on where and when to make recommendation to the user using the Markov decision process.

With regard to claim 10:
Shyamal and Vidan disclose The one or more computer storage media of claim 1, wherein the transition model includes at least one parameter value that is derived from the currently available active data using an n-gram model (Vidan paragraph 79: “For example, using an N-gram approach may allow intelligent assistant 102 to make a recommendation based on the assumption that, within a given phase of the analytical workflow, the most likely next user-action f (e.g., the recommendation to be made by intelligent assistant 102), is determined by the k preceding user-actions, with likelihood for the n.sup.th user-action given by u.sub.n=argmax.sub.u P(u|u.sub.n-1, . . . , u.sub.n-k+1). These conditional probabilities can be learned from a training set of analytical workflows. One may also experiment with using a value of k=2 (bigrams) or k=3 (trigrams) or larger k values, based on the expected length and dependency within an analytical workflow, by looking at a training set.”). 



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Shyamal, in view of Noda, Pub. No.: 2012/0069738A1. 
With regard to claim 9:
Shyamal does not disclose The one or more computer storage media of claim 8, wherein the transition probabilities are updated using maximum likelihood principle 
However Noda discloses the aspect wherein the transition probabilities are updated using maximum likelihood principle (paragraph 74: “(Supplementary note 5) The wireless communication terminal described in Supplementary note 4, including probability update means for updating a state transition probability and an output symbol observation probability, wherein the probability update means performs maximum likelihood estimation of the most likely state from the posterior probability computed at each time by the state probability computing means, and updates the state transition probability and the output symbol observation probability according to a result of the maximum likelihood estimation at a current time and a result of the maximum likelihood estimation at a time previous to the current time.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Noda to Shyamal so the recommendation is based maximum likelihood principle, so the system can make more accurate determinations on where and when to make recommendation to the user.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Shyamal, in view of Hartlaub, Pub. No.: 2018/0189282A1. 
With regard to claim 11:
 Shyamal does not disclose the aspect wherein the transition model includes at least one parameter value that is derived from a clustering algorithm. 
However Hartlaub discloses the aspect wherein the transition model includes at least one parameter value that is derived from a clustering algorithm (paragraph 87: “In some further embodiments, the learned user profile manager and/or the context integrator may employ machine learning, or equivalent technology to improve future determinations of learned user profiles and digital content item sets based on learned user profiles. In some examples, the learned user profile manager and/or the context integrator may generally provide a trained model that is given a set of input features, and is configured to provide an output of a learned user profile, a learned user profile value for inclusion in a learned user profile, a score (such as a score of the likely relevance of a particular digital content item to a user and/or a user's search request, or the like. In some embodiments, a trained model can be generated using supervised learning or unsupervised learning. In some examples, such learning can occur offline, in a system startup phase, or could occur in real-time or near real-time during performing the methods shown in the described figures (such as, determining learned user profile values and/or digital content item sets). The trained model may comprise the results of clustering algorithms, classifiers, neural networks, ensemble of trees in that the trained model is configured or otherwise trained to map an input value or input features to one of a set of predefined output items, and modify or adapt the mapping in response to historical data returned from previous iterations (such as determinations of learned user profile values and/or digital content item sets).”) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Hartlaub to Shyamal to allow the system a parameter value using clustering algorithm to accurately determine the transition model and present the user with best help to navigate the user interface. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Shyamal, in view of Rider, Pub. No.: 2011/0173302A1. 
With regard to claim 19: 
Shyamal does not  disclose The system of claim 18, wherein the content includes tutorial content for a software application and the sequences of recommendations include sequences of the tutorial content for the software application.
However Rider discloses the aspect wherein the content includes tutorial content for a software application and the sequences of recommendations include sequences of the tutorial content for the software application.  (Saoumi paragraph 55: “Continuing to refer to FIG. 2B, in operation 75, upon selection/de-selection of the one or more features, the compatibility module executes a compatibility analysis to determine hosts which match the requirements of the features in the cluster. It should be noted that as the features are selected/de-selected, the number of hosts that match the features vary accordingly. Along with the list of hosts, the compatibility module also presents a plurality of suggested adjustments to particular hosts in order to make the particular hosts more compatible with the selected features. The suggested adjustments also include guided tutorials to assist in the resolution of any compatibility issues the hosts may face for the selected features during cluster construction. In addition to the guided tutorials, the compatibility module may also provide best practice recommendations for overcoming the encountered compatibility issues. The best practice recommendation may be created during initial installation prior to cluster configuration. For example, for an advanced feature, such as High Availability, some of the issues encountered may be directed towards the hosts having processors from incompatible processor families or operating systems or BIOS types for the advanced features. Based on the type of compatibility issue, one such recommendation could be to upgrade the operating system for a particular host or hosts to overcome the operating system incompatibility and the guided tutorial could provide steps that need to be taken to upgrade the operating system. Using the.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Rider to Shyamal so the user who is not familiar with the application and its interface can to provided with tutorial to familiarize with the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Shyamal, in view of Nishiyama, Pub. No.: 2009/0228479A1. 
With regard to claim 20:
Shyamal does not disclose the method of claim 19, wherein the software application is an image-editing application.
However Nishiyama discloses the aspect wherein the software application is an image-editing application (paragraph 75 and 76: “As still another one of the examples, description will be given of software for editing images. It is assumed that, in this software, an operation table on important operations in the software is previously prepared, and that the action model DB 123 previously stores therein, as successful models, operations taken by other users and the like who rate the site as "satisfactory." FIG. 13 shows a mechanism of recommending an operation to a user operating the software for editing images. After starting the software, the user opens a photo image (assumed to be ID=1), and changes the brightness and contrast of the photo image (assumed to be ID=2). In response, the action recommendation unit 131 searches the action model DB 123 by using this user's operation sequence "1-2" as a search term, and thus extracts a successful model of "1-2-3." A method for recommending the user the operation of ID=3 "change the color tone" can be retrieved from the recommendation methods in the action table, by using ID=3 as a search term. As the methods for recommending the operation of ID=3, a script of "Move the cursor onto the button .beta." is set. This script means to automatically move the cursor onto a tone control button. The action recommendation unit 131 displays this recommendation method on the display of the client terminal 200 used by the user. As described above, the operational assistance server device according to the present invention is capable of not only recommending an action to a user of an avatar in a virtual world, but also recommending an operation of software installed in a computer to a user of the software.”) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Nishiyama to Shyamal so passive and active data can be used to determine whether the user needs help with image editing to provide user with help that would improve the result of edited image. 
Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Puri, Pub. No.: 2019/352091: provide a feature recommendation system that receives sequences from user sessions with applications, where each sequence is of features of the applications in an order the features were used by a user. The sequences are applied to a feature embedding model that learns semantic similarities between the features based on occurrences of the features in the sequences in a same user session. A request is received for a feature recommendation that identifies a feature of an application used by a given user in a user session. A recommended feature for the feature recommendation is determined from a set of the semantic similarities that are 
.

Esinovskay et al., Pub. No.: US 20170329490: method of generating a content recommendation interface for a user of an electronic device, the method executable by the electronic device. The content recommendation interface presents a first GUI comprising three simultaneously presented visual-interface elements disposed within the first GUI: a first interface element comprising an omnibox, a second interface element comprising at least one icon representing user-selected content, and a third interface element comprising at least one recommendation icon, the first recommendation icon associated with recommended content selected, by the recommendation server, from a plurality of potentially recommendable content items. The method further comprises, in response to an indication of a first user-interaction with the first GUI into one of a first direction and a second direction, selectively presenting a first version and a second version of a second GUI, respectively.
	



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179